Exhibit 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “Form 10-K”) of Middleburg Financial Corporation (the “Company”), We, Gary R. Shook, Chief Executive Officer of the Company, and Raj Mehra, Chief Financial Officer of the Company,hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to ourknowledge: (a)the Form 10-K fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (b)the information contained in the Form 10-K fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company and its subsidiaries as of, and for, the periods presented in the Form 10-K. Date: March 16, 2011 By: /s/ Gary R. Shook Gary R. Shook President and Chief Executive Officer Date: March 16, 2011 By: /s/ Raj Mehra Raj Mehra Executive Vice President and Chief Financial Officer
